Caton, C. J. If we could take notice of the grounds relied upon for a continuance, we are inclined to, the opinion that the motion was properly overruled. The instrument itself upon which the action was brought, was correctly copied on the back of the declaration, and if the statute further required that a copy of the indorsement, which gave the plaintiff instead 'of the payee the right to sue, should also be given, that was truly given in the body of the declaration, which has been held to be sufficient. All there was of it was the name of the payee, and that was given in the appropriate connection in the averment of the assignment in the declaration. But the copy indorsed on the declaration is no part of the declaration, and has been repeatedly held to be no part of the record, and a bill of exceptions can alone inform us of what it is. The motion was properly overruled. The court was also right in overruling the demurrer to the replication. The replication is said to be double, but if that be so, the defect could not be reached by general demurrer. The replication was informal and very general, but good on general demurrer. The judgment must be affirmed. Judgment affirmed.